 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3

 4    JOHN TURNER,                                            Case No. 2:19-cv-00493-JAD-DJA
 5                                         Petitioner,
              v.                                                  Order Granting Motion for
 6                                                                  Enlargement of Time
      TIMOTHY FILSON, et al.,
 7                                                                        [ECF No. 22]
                                        Respondents.
 8

 9          Respondents move for a 46-day extension of their deadline to respond to the petition.
10   Good cause appearing, IT IS HEREBY ORDERED that respondents’ motion for enlargement of
11   time [ECF No. 22] is GRANTED. Respondents have until November 4, 2019, to file answer or
12   otherwise respond to the petition for writ of habeas corpus in this case. Petitioner John Turner
13   will have 30 days after service of any answer to file a reply in support of the petition. But, if
14   respondents file a motion instead of an answer, the response and reply deadlines will be
15   governed instead by LR 7-2(b) of the Local Rules of Practice.
16          Dated: September 19, 2019
                                                               _________________________________
                                                                          ___________________
                                                                                          ______
                                                                                              _____ _
17
                                                               U.S. Districtt Ju
                                                                              Judge
                                                                                 dge Jennifer
                                                                               udg    Jennif iferr A.
                                                                                                   A Dorsey
18

19

20

21

22

23

24

25

26

27

28

                                                         1
